Coon, J.,
delivered the opinion of the court.
"We are asked to reverse this case because the verdict of the jury is contrary to the overwhelming preponderance of the evidence. A careful review of the evidence-fails to convince us that the weight of credible evidence rests with, appellant, and, besides, we do not believe it to be the province of this court to set aside the verdict of' a jury, finding the facts of the case, merely because we should be of opinion that the verdict was contrary to what we deemed the weight of evidence. In the instant case it is not difficult to find ample reasons for the jury’s refusal to believe the testimony offered on behalf of appellant.
Affirmed.